OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
*822At the hearing held on defendant’s motion to suppress, Police Officer Morgan testified without contradiction that on the evening of April 17,1978 he and his partner were on routine foot patrol duty in a New York City apartment project; that on the sidewalk in front of one of the buildings in the project they were approached by an unidentified passerby who informed them there was a man with a gun, which he had seen, in the first floor hallway of the adjacent building and that the man was white, 20 to 22 years of age, wearing a brown short-waisted jacket; that within 20 seconds of receiving that information the officers ran the 30 feet into the hallway where they saw defendant, the only person in the hallway, who matched the description they had just been given; that when asked to identify himself defendant said nothing; that they then asked him what he was doing there and again he said nothing; that defendant was then “patted-down” and a loaded .25 caliber pistol was discovered in his sock.
On the basis of that testimony the suppression court concluded that the officers possessed the requisite degree of reasonable suspicion to justify the actions they had taken. That determination, now affirmed by the Appellate Division, was not erroneous as a matter of law.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler and Fuchsberg concur; Judge Meyer concurs in result only.
. Order affirmed in a memorandum.